Conlan, J.
Appeal from a judgment of foreclosure of a mechanic’s lien filed by the plaintiff against the defendant Dennis J. Menton, as a contractor, against the property described in the complaint.
Subsequent to the filing of this lien, the defendant Menton had the same discharged by the giving of a bond pursuant to the statute in such cases made and provided, with the defendants Catherine Tewlces and Christopher J. Sullivan as sureties.
The case shows that on the trial, with the consent of all the attorneys for the parties hereto, a jury was impaneled to determine- and render a special verdict on the question of fact arising out of the contract and alleged in the fourth paragraph of the complaint.
The question was submitted to the jury and they rendered a verdict for the plaintiff.
At the close of the trial, defendant’s attorney moved for a new trial, which was denied, but as no order was entered denying the motion, .we cannot consider the facts on this appeal. Gibson v. Denton, 4 App. Div. 198.
No exceptions appear to have been taken to the decision and judgment of the court and none taken on the trial of the action that will warrant us in disturbing the judgment,- and it is, therefore, affirmed, with costs.
Schuchman, J., concurs.
Judgment affirmed, with costs.